Citation Nr: 1705605	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for postoperative right knee disability due to subluxation. 

2.  Entitlement to a separate evaluation in excess of 10 percent prior to November 16, 2009 for postoperative right knee disability due to limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent prior to November 16, 2009 for degenerative arthritis with limitation of flexion, and in excess of 40 percent from January 1, 2011 to February 16, 2015, from April 1, 2015 to December 23, 2015, and since February 1, 2017, for degenerative arthritis, total knee replacement, due to postoperative right knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to May 1984. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which increased the assigned evaluation from 10 to 20 percent for postoperative right knee disability, effective from February 6, 2006, but denied any higher evaluation.  The Veteran appealed the denial of a higher rating.   

By the way of a July 2009 rating decision, the RO awarded a temporary total disability rating for convalescence following right knee surgery, effective from February 10, 2009 to March 31, 2009, and effective from April 1, 2009, renamed the assigned 20 percent evaluation for postoperative right knee disability as subluxation, and awarded two separate 10 percent ratings based on arthritis with limitation of flexion and limitation of extension. 

In a December 2009 rating decision, the RO awarded another temporary total disability rating for convalescence following right knee surgery, effective from November 16, 2009 to December 31, 2009, and thereafter, assigned a 40 percent rating for total right knee replacement due to postoperative right knee disability (recoding the rating based on arthritis with limitation of flexion).  The RO also discontinued the separate 20 percent and 10 percent ratings, respectively, for subluxation and limitation of extension due to postoperative right knee disability, effective from November 16, 2009.   In subsequent rating decisions, the Veteran was assigned temporary total ratings due to right knee surgeries, effective from February 26, 2015 to March 31, 2015, and from December 23, 2015 to January 31, 2017, and thereafter, the 40 percent rating for right knee disability was continued. 

In December 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims.  Following the videoconference hearing, additional VA treatment records dated from December 2015 to December 2016 were associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his right knee disability as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran was originally awarded a 10 percent rating for postoperative right knee disability under Diagnostic Code 5257, effective from May 2, 1984.  On February 6, 2006, VA received the Veteran's claim for an increased rating for his postoperative right knee disability.  The Veteran's disability rating was increased to 20 percent for right knee disability, effective from the date of claim.  He was later awarded separate 10 percent ratings based on arthritis with limitation of flexion under Diagnostic Code 5003-5260 and limitation of extension under Diagnostic Code 5261 due to postoperative right knee disability, effective from April 1, 2009.  

On November 16, 2009, the Veteran was rated at a temporary total of 100 percent for one year following his total knee replacement, and thereafter, he was assigned 40 percent rating under Diagnostic Code 5003-5055.  The Veteran was subsequently assigned temporary total rating due to right knee surgeries, effective from February 26, 2015 to March 31, 2015, and from December 23, 2015 to January 31, 2017, and thereafter, the 40 percent rating for right knee disability was continued.

According to Diagnostic Code 5055, for a total knee replacement, a 100 percent rating will be assigned for one year following the surgery.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion is rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum rating of 30 percent assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

The record shows that the Veteran's right knee disability was last evaluated by VA examination in June 2015.  Since then, the Veteran has undergone a revised right total knee replacement in December 2015.  During the December 2016 Board hearing, the Veteran testified that continues to experience pain and reduced range of motion in his right knee.  He further testified that he continues to experience weakness and instability in his right knee despite the total knee replacement, and he continues to use a cane to assist with ambulation because of balance problems.  See December 2016 Board hearing transcript.  Given the Veteran's testimony, the Board finds that a new VA knee examination is needed to determine the current severity of his right knee disability.  His TDIU claim is inextricably intertwined with the increased rating claim, and so this claim must also be remanded. 




Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since December 2016. 

2. Schedule the Veteran for a VA knee examination with the appropriate specialist to determine the current level of severity of his service-connected right knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

In the examination report, the VA examiner should provide the range of motion of the Veteran's left knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically) to the extent possible.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

In addition, the VA examiner is asked to discuss the impact of the Veteran's service-connected right knee disability on his ability to gain and retain substantially gainful employment.  In doing so, the VA examiner should consider the Veteran's assertion that his pain medication he uses for his right knee makes him sleepy. 

A complete rationale should be given for all opinions and conclusions expressed.  

3. Thereafter, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

